 Case 2:19-cr-00877-CCC Document 117 Filed 07/16/20 Page 1 of 3 PageID: 2284




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                      Hon. Claire C. Cecchi


                   v.

                                               Criminal No. 19-877
MATTHEW BRENT GOETTSCHE
RUSS ALBERT MEDLIN
JOBADIAH SINCLAIR WEEKS
JOSEPH FRANK ABEL                              SCHEDULING ORDER
SILVIU CATALIN BALACI


      This matter having come before the Court for consideration; and the

United States being represented by Craig Carpenito, United States Attorney for

the District of New Jersey (by Jamie L. Hoxie, Anthony P. Torntore, David W.

Feder, Assistant U.S. Attorneys, appearing (the “Government’s Attorneys”)); and

defendant Matthew Brent Goettsche being represented by Rodney Villazor, Esq.,

Andrew Lourie, Esq., Hartley M.K. West, Esq., and Benjamin J.A. Sauter, Esq.;

and defendant Jobadiah Sinclair Weeks being represented by Adam P.

Schwartz, Esq., Andrew M. Hinkes, Esq., Michael L. Yaeger, Esq., and Simon A.

Gaugush, Esq.; and defendant Joseph Frank Abel being represented by Jason

J. LeBoeuf, Esq. (collectively, the “Defendants”); and the parties having

conferred; and the parties having agreed upon a proposed scheduling order; and

the Court having determined that this matter may be treated as a criminal case

that requires extensive discovery within the meaning of paragraph 4 of this

Court’s Standing Order for Criminal Trial Scheduling and Discovery; and the
 Case 2:19-cr-00877-CCC Document 117 Filed 07/16/20 Page 2 of 3 PageID: 2285




Court having accepted the proposed schedule of the parties for the exchange of

the discovery, and for good cause shown,

      It is on this WK day of July, 2020, ORDERED that:

      1.   The Government shall continue to provide discovery required by

Federal Rule of Criminal Procedure 16(a)(1) as soon as practicable on a rolling

basis, as described further below.

                   a.   The Government agrees that it will make a production

by September 2, 2020 of additional Rule 16 records that were collected after the

covert portion of the Government’s investigation. The Government will continue

to produce Rule 16 discoverable material on a rolling basis in light of its

obligations to supplement discovery.

                   b.   The Government will produce on a rolling basis

Technically Difficult Records and Paper Records (as previously defined in the

Court’s May 21, 2020 order) as it is reasonably able to do so.

                   c.   The Government will produce non-filtered records that

were produced E\Apple in response to search warrants that presented technical

difficulties by September 30, 2020.

      2.   Each Defendant shall provide any and all notices required by

Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before October

30, 2020.

      3.   Each Defendant shall provide all discovery required by Federal Ruleof

Criminal Procedure 16(b)(1)(A) on or before October 30, 2020.




                                         2
 Case 2:19-cr-00877-CCC Document 117 Filed 07/16/20 Page 3 of 3 PageID: 2286




      4.    For the review and determination of potentially privileged material

involving Goettsche, Weeks, and Abel, no later than October 30, 2020, each

Defendant will make privilege designations, identifying the records in question

and the basis for the claims of privilege to the attorney for the Government

responsible for the filter process (the “Filter Attorney”).

      5.    The Court will hold a scheduling conference on1RYHPEHU

at SP to address further deadlines in this case.




                                       _____________________________
                                       Honorable Claire C. Cecchi
                                       United States District Judge




                                          3
